DETAILED ACTION
This action is responsive to the communications filed on 9/14/2020.
Currently, claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Withington et al. (US 2006/0088081: hereinafter “Withington”).

With regards to claim 14, Withington teaches a method of increasing SNR with a receiver and transmitter (figs. 6+7, 11, 27, 30a/b, 45b-g, and 46: various figures address a communication system including wireless communication between a transmitter device and a receiving device.  Note that the method steps are implemented as functions of the cited hardware.  The increased/improved SNR between said transmitter and said receiver are addressed below; additionally but not exclusively improvement of SNR is stated throughout the Withington reference) comprising: 
	Increasing the power of said transmitter transmission (figs. 6+7, 11, 27, 30a/b, 45b-g, and 46: see at least figure 46: [0488] discloses ‘power-control-techniques’ is applicable to the transceiver of figure 46, the ‘power-control-techniques’ are based on signal quality such as SNR or BER.  Paragraphs [0229-0231] provides the context for [0488], [0229-0231] addressing increase transmission power as well as decreasing transmission power as depending upon measured performance metrics (e.g. SNR/BER) of a particular transceiver.  For example, [0229] states “the output power of transmitter 602B is increased when the performance measurement of the received signal drops below a threshold”.  Note that figure 27 addresses that increasing transmission power increases pulse height/amplitude, [0374] [Wingdings font/0xE0] “Note that signal 2702 has a greater pulse height and thus corresponds to a greater transmitter power than signal 2704”); 
	reducing the duration of said transmission (figs. 6+7, 11, 27, 30a/b, 45b-g, and 46: see at least figure 46: see [0462] and [0483-0486]: the transceiver selects and alters the timing and amplitude of the transmitted pulses to improve measured performance metric such as SNR.  Which includes reduces the transmission duration of the data pulses to be equal to measured time interval Tau (which is addressed by figs. 45b-g) in improve performance (like SNR)); 
	pulsing the transmission (figs. 6+7, 11, 27, 30a/b, 45b-g, and 46: pulsing the transmission is met since the data communication (transmission as well as reception) being implemented using data pulses (e.g. [0114] [Wingdings font/0xE0] “pulse-to-pulse interval”; and/or [0129] [Wingdings font/0xE0] “pulse repetition rate”).  Additionally but not exclusively, in the case that TDM or TDMA communication schemes are used (which are addressed by figs. 30a/b and ; 
	timing the transmission (figs. 6+7, 11, 27, 30a/b, 45b-g, and 46: see at least figures 6 and 46 and 63: which includes a time base unit (e.g. unit 4601) as well as a precision timing generator (e.g. unit 4618) used to generate the various timing for the transmitted data/communication pulses); 
	synchronizing said transmitter and receiver to a clock source (figs. 6-7, 11, 27, 30a/b, 45b-g, and 46: for example paragraph [0411] states “Radio A, 3005A, then calculates the distance to Radio B, 3010A, and properly adjusts the synchronization clock for the distance and sends the current time, adjusted for distance, to Radio B, 3010A. At this point Radio A's, 3005A, clock is synchronized with Radio B, 3010A” (emphasis added).  The Examiner notes that [0411] is directed to the implementation of TDM/TDMA (TDM/TMDA being previously addressed).  Additionally but not exclusively, paragraph [0240] addresses that the lock loop in receiver of figure 7 (which includes the Rx time base 718) maintains a ‘lock’ even in the presence of variation in the transmitter time base (which is addressing the transmitter of figure 6 and the nested Tx time base 604).  Where the time base unit provides/sources a clock/timing signal (see [0138+0174])); 
	transmitting a value in one or more of a time slots, frequency slot, phase shift (figs. 6-7, 11, 27, 30a/b, 45b-g, and 46: TDM/TDMA was previously addressed. Where TDM/TDMA includes transmission of the pulses within time slots [0410-0412])[;] 
	receiving said transmission (figs. 6-7, 11, 27, 30a/b, 45b-g, and 46: the receiver receiving the previously transmitted data pulses (sent by the transmitter) is/are The receiver 4642 demodulates and decodes the received signal 4636”); and 
	decoding said received transmission (figs. 6-7, 11, 27, 30a/b, 45b-g, and 46: the receiver demodulating/decoding received data pulses (sent by the transmitter) is/are readily apparent.  Additionally but not exclusively, paragraph [0481] states “The receiver 4642 demodulates and decodes the received signal 4636”).

Allowable Subject Matter
Claims 1-13 are allowed.  The Examiner notes that currently Kurby (US 2016/0269170) is the closest prior art of record for instant claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/1/2022